            Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 1 of 9


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

ISAAC B. ANDERSON and EDDIE                           )
JOHNSON,                                              )    No. 2:20-1802
                                                      )
               PLAINTIFFS,                            )
                                                      )
      v.                                              )
                                                      )   Jury Trial Demanded
                                                      )
LAWRENCE COUNTY DRUG TASK                             )
FORCE,                                                )
K-9 OFFICER JOHN DOE, in his individual               )
and official capacities.                              )
                                                      ) Electronically Filed.
               DEFENDANTS.



                                     AMENDED COMPLAINT

       AND NOW, come the Plaintiffs, Isaac B. Anderson and Eddie Johnson, by and through their

attorneys, THE LINDSAY LAW FIRM, P.C., Alexander H. Lindsay Jr. and J.P. Senich, Esquire and file

the following Amended Complaint.

                                     I.      INTRODUCTION

       1.     Plaintiff, Isaac Anderson, brings this action pursuant to 42 U.S.C. § 1983, alleging that

Lawrence County Drug Task Force, acting under color of law, violated Plaintiff’s Fourth Amendment

right to be secure from a warrantless search and seizure of his person and from injuries to his person.

Mr. Anderson is an African-American male who was in a motel room when the Lawrence County Drug

Task Force busted through the door without knocking or announcing their presence or purpose. Even

after Mr. Anderson surrendered, the John Doe officer released the K-9 Unit attack dog and Mr.

Anderson was bitten by the dog. Mr. Anderson also incurred injuries when the John Doe officer

elbowed him in the back of the head when he was lying on the ground and obeying the officer’s

commands.


                                                  1
             Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 2 of 9


       2.      Plaintiff, Eddie Johnson, brings this action pursuant to 42 U.S.C. § 1983, alleging that

Lawrence County Drug Task Force, acting under color of law, violated Plaintiff’s Fourth Amendment

right to be secure from a warrantless search and seizure of his person. Mr. Johnson is an African-

American male who was in a motel room when the Lawrence County Drug Task Force busted through

the door without knocking or announcing their presence or purpose. Mr. Johnson was improperly

detained, arrested and wrongfully incarcerated in the Lawrence County Jail. Mr. Johnson was

incarcerated irrespective of an auto-immune illness that the Police and prosecutors were made aware of

shortly after his incarceration and was at high risk of contracting Covid-19.

                                 II.     JURISDICTION AND VENUE

       3.      This action arises under 42 U.S.C. § 1983, and this Court has jurisdiction of the action

pursuant to 28 U.S.C. § 1331 and § 1343.

       4.      Venue is proper pursuant to 28 U.S. § 1391 in the Western District of Pennsylvania as

this is the district where the cause of action arose, the district where the transactions and occurrences

took place out of which the cause of action arose, and is a district in which Defendants regularly

conduct activity.

                                             III.    PARTIES

       5.      Plaintiff, Isaac B. Anderson, is an adult individual currently incarcerated in the

Lawrence County Jail, and at all times pertinent to this Complaint, Plaintiff was and still is a citizen of

the United States and the Commonwealth of Pennsylvania.

       6.      Plaintiff, Eddie Johnson, is an adult individual currently residing in Detroit, Michigan

and at all times pertinent to this Complaint, Plaintiff was and still is a citizen of the United States.

       7.      Defendant Lawrence County Drug Task Force is a law enforcement agency at 430

Court Street, New Castle, PA 16101 established by the Lawrence County District Attorney’s Office and

operating under the laws of the Commonwealth of Pennsylvania.


                                                      2
              Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 3 of 9


        8.     Defendant K-9 Officer John Doe is an adult individual and at all times material hereto

was employed as an Officer with the Lawrence County Drug Task Force with a station at 430 Court

Street, New Castle, PA 16101, and at all times material hereto Defendant Doe acted under color of law.

He is sued in his individual and official capacities.

                                      FACTUAL ALLEGATIONS

        9.     Mr. Anderson was present in a Super 8 Motel room (room 318) on October 26th, 2019

located at 1699 New Butler Road, New Castle, Pennsylvania 16101.

        10.    At approximately 7:23 am on October 26, 2019, an unknown officer

entered the motel room along with several Lawrence County District Attorney Special Investigators.

        11.    Officer Doe did not have a valid warrant to enter Plaintiff’s motel room nor to arrest

Plaintiff.

        12.    Plaintiff was confused as to why an officer had entered the motel room, so he jumped

out of the third story window in fear for his safety; he did not know that law enforcement had entered

the room because they did not announce themselves. However, the affidavit of probable cause claims

that they had a “sealed” search warrant.

        13.    K-9 Officer Doe and other unidentified officers on scene chased after Plaintiff on foot

and presumably by vehicle as he ran through the parking lot toward New Butler Road.

        14.    When the Plaintiff realized that the individuals chasing him were police officers, he

laid down on the ground with his hands above his head an effort to surrender to K-9 Officer Doe and

the other responding officers.

        15.    In response to Plaintiff’s surrender, the K-9 Unit dog was released and attacked

Plaintiff.

        16.    Plaintiff was still on the ground with his hands visible and above his head when the K-9

Unit dog bit him.


                                                        3
                Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 4 of 9


          17.    Plaintiff has a scar on his arm from where the K-9 Unit dog bit him.

          18.    After they released the dog, K-9 Officer Doe elbowed Plaintiff in the back of the head

causing injury to Plaintiff’s lower cerebral area and upper cervical area.

          19.    At no time during the encounter was Plaintiff told he was under arrest or that he was

resisting arrest.

                 COUNT I—(Violation of 42 U.S.C. § 1983—Violation of Fourth Amendment)

            ISSAC ANDERSON and EDDIE JOHNSON v. LAWRENCE COUNTY DRUG TASK
                            FORCE and K-9 OFFICER JOHN DOE

          20.    The prior paragraphs are hereby incorporated by reference as though fully set

forth herein.

          21.    The Fourth Amendment applies to the manner in which a search is conducted and also

protects persons from warrantless searches of places in which they have a reasonable expectation of

privacy.

          22.    To state a claim for unlawful search as an unreasonable seizure under the Fourth

Amendment, a plaintiff must show that a search was unreasonable.

          23.    The test of reasonableness under the Fourth Amendment is whether under the totality of

the circumstances, “the officers' actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them, without regard to their underlying intent or motivations.” Graham v.

Connor, 490 U.S. 386, 397 (1989).

          24.    In determining reasonableness, a court considered the following factors: the severity of

the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or others,

and whether he actively is resisting arrest or attempting to evade arrest by flight. See Graham, 490 U.S.

at 396.

          25.    A Fourth Amendment reasonableness inquiry is ordinarily a question for a jury.

          26.    Neither Plaintiff posed an immediate threat to the safety of police.
                                                    4
             Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 5 of 9


       27.     At no time during the encounter were the Plaintiffs told they was under arrest.

       28.     Defendants’ did not have a valid warrant and thus, a warrantless seizure of

Plaintiffs’ person was unsupported by probable cause.

       29.     To state a claim for violation of one’s reasonable expectation of privacy, Plaintiffs must

show that they had a legitimate expectation of privacy in the area that was searched.

       30.     The test for whether a person has a legitimate privacy interest is whether “that a person

have exhibited an actual (subjective) expectation of privacy and, second, that the expectation be one

that society is prepared to recognize as "reasonable.”” Katz v. United States, 389 U.S. 347, 361 (1967).

       31.     Pennsylvania law recognizes that, "[a] hotel room can be the object of Fourth

Amendment protection as much as a home or an office." Commonwealth v. Dean, 940 A.2d 514, 519

(Pa. Super. 2008), quoting Hoffa v. United States, 385 U.S. 293, 301 (1966).

       32.     Furthermore, “[w]arrantless searches and seizures inside a home (hotel room) are

presumptively unreasonable unless the occupant consents or probable cause and exigent circumstances

exist to justify intrusion." Dean, supra at 521.

       33.     Pennsylvania jurisprudence further establishes that a registered hotel guest enjoys a

legitimate expectation of privacy during the period of time in which the room rental remains

valid. See Commonwealth v. Brundidge, 533 Pa. 167, 620 A.2d 1115, 1118 (Pa. 1993)

       34.     Plaintiffs had a legitimate expectation of privacy in the hotel room he rented and

occupied.

       35.     K-9 Officer Doe and the Lawrence County Drug Task Force did not have probable cause

that warranted the intrusion nor did they have Plaintiff’s consent.

       36.     Defendants did not have probable cause to enter the hotel room and thus violated

Plaintiff’s Fourth Amendment reasonable expectation of privacy.




                                                    5
             Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 6 of 9


       WHEREFORE, Plaintiffs Anderson and Johnson demand judgment against Defendants in an

amount in excess of the arbitrations limits, plus costs, punitive damages, attorney fees, and such relief

as the Court may deem proper. A JURY TRIAL IS DEMANDED.

    COUNT II- (Violation of 42 U.S.C. § 1983: Violation of Fifth Amendment and Fourteenth
                             Amendment: Freedom from Assault
          ISSAC ANDERSON and EDDIE JOHNSON v. LAWRENCE COUNTY DRUG TASK
                          FORCE and K-9 OFFICER JOHN DOE

       37.     The prior paragraphs are incorporated by reference as if fully set forth herein.

       38.     The right to be secure in one’s person is protected by the Fifth and Fourteenth

Amendments.

       39.     Defendant K-9 Officer Doe elbowed Plaintiff Johnson in the back of the head which

               caused Plaintiff to suffer several injuries.

       40.     Defendants released the K-9 Unit dog to attack Plaintiff Johnson after he had already

Surrendered on the ground with his hands above his head.

       41.     Plaintiff Johnson has sustained a scar on his arm from the K-9 Unit dog bite.

       WHEREFORE, Plaintiffs demand judgment against the Defendants in an amount in excess of

the arbitrations limits, plus costs, punitive damages, attorney fees, and such relief as the Court may

deem proper. A JURY TRIAL IS DEMANDED.

                                  PENDANT STATE LAW CLAIMS

                                         COUNT III- ASSAULT
 ISSAC ANDERSON and EDDIE JOHNSON v. LAWRENCE COUNTY DRUG TASK FORCE
                        and K-9 OFFICER JOHN DOE

       42.      The prior paragraphs are incorporated by reference as if fully set forth herein.
       43.      Defendant intended to cause a harmful or offensive contact with Plaintiff and caused

       Plaintiff to be in imminent apprehension of such contact.



                                                     6
              Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 7 of 9


        44.    Defendants used more than threatening words to put Plaintiff in reasonable apprehension

of physical injury because they were in a position to carry out the threat immediately.

        45.    Defendant’s harmful or offensive contact caused Plaintiff to be in reasonable

apprehension of physical injury.

        46.    Plaintiff was placed in actual harm and suffered the aforementioned injuries due to

Defendants’ willful misconduct.

        WHEREFORE, Plaintiff demands judgment against the Defendants in an amount in excess of

the arbitrations limits, plus costs, punitive damages, and such relief as the Court may deem proper. A

JURY TRIAL IS DEMANDED.

                                        COUNT IV- BATTERY
  ISSAC ANDERSON and EDDIE JOHNSON v. LAWRENCE COUNTY DRUG TASK FORCE
                         and K-9 OFFICER JOHN DOE

        47.    The prior paragraphs are incorporated by reference as if fully set forth herein.

        48.    Battery has been described by the Supreme Court of Pennsylvania as “an unconsented

               touching that is either harmful or offensive.” C.C.H. v. Philadelphia Phillies, Inc., 940

               A.2d 336, 340 (2008).

        49.    Defendant’s intended to have non-consensual physical contact with the Plaintiff Johnson

and that contact resulted in physical harm.

        50.    Defendant’s contact with Plaintiff Anderson would be contact that a reasonable person

would find harmful or offensive.

        51.    Plaintiff Johnson suffered actual harm from the Defendant’s harmful and offensive

        touching including:

                     a. Elbowing Plaintiff in the back of the head causing injury to Plaintiff’s lower
                        cerebral area and upper cervical area; and

                     b. Releasing a K-9 Unit dog which bit the Plaintiff and caused him to sustain a
                        scar on his arm.
                                                 7
             Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 8 of 9



       52.     Plaintiff Johnson was placed in actual harm and suffered the aforementioned injuries

               due to Defendants’ willful misconduct.

       WHEREFORE, Plaintiff demands judgment against the Defendants in an amount in excess of

the arbitrations limits, plus costs, punitive damages, and such relief as the Court may deem proper. A

JURY TRIAL IS DEMANDED.

                                        COUNT V- TRESPASS
                ISSAC ANDERSON v. LAWRENCE COUNTY DRUG TASK FORCE
                             and K-9 OFFICER JOHN DOE

       53.     The prior paragraphs are incorporated by reference as if fully set forth herein.

       54.     Trespass is defined under Pennsylvania law as “an unprivileged, intentional intrusion

upon land in possession of another.” United States v. Union Corp., 277 F. Supp.2 d 478, 495 (E.D. Pa.

2003); Graham Oil Co. v. B.P. Oil Co., 885 F. Supp. 716, 725 (W.D. Pa. 1994).

       55.     In order to maintain an action in trespass, “a plaintiff must have had the right to

exclusive use and possession of the property at issue.” Graham, 885 F. Supp. at 725 (citing Ne.

Women’s Ctr., Inc. v. McMonagle, 670 F. Supp. 1300, 1311 (E.D. Pa. 1987)).

       56.     Officer Doe was not privileged to enter the motel room occupied by Plaintiffs because

they did not possess a valid arrest warrant or probable cause to enter.

       57.     Officer Doe intentionally intruded in the motel room occupied by Plaintiff without

knocking and announcing his presence.

       58.     Plaintiffs had the right to exclusive use and possession of his motel room for the

duration of his stay at the Super 8 motel.

       59.     Defendants unlawfully trespassed in Plaintiffs’ motel room.




                                                     8
            Case 2:20-cv-01802-DSC Document 14 Filed 04/07/21 Page 9 of 9


       WHEREFORE, Plaintiff demands judgment against the Defendants in an amount in excess of

the arbitrations limits, plus costs, punitive damages, and such relief as the Court may deem proper. A

JURY TRIAL IS DEMANDED.

                                                   Respectfully submitted:

                                                   THE LINDSAY LAW FIRM, P.C.,

                                                   s/Alexander H. Lindsay, Jr.
                                                   Alexander H. Lindsay, Jr., Esq.
                                                   Attorney for Plaintiff
                                                   Pa. Supreme Court Id. No. 15088



                                                  s/J.P. Senich___________
                                                   J.P. Senich, Esq.
                                                   Attorney for Plaintiff
                                                   Pa. Supreme Court Id. No. 317813

                                                   110 East Diamond Street, Suite 301
                                                   Butler, Pennsylvania 16001
                                                   Phone: (724) 282-6600




                                                  9
